GILDERSLEEVE, J.
The verdict in favor of plaintiff is clearly against the weight of evidence. The testimony of plaintiff unquestionably concerns a personal transaction between himself and the deceased, and comes within the prohibition of section 829 of the Code. This is the only evidence in any way tending to show the rendering of the extra services claimed. The plaintiff admits he has been fully paid for his services as coachman, and there is no competent evidence that he rendered any extra services as attendant in taking care of the deceased during the latter’s illness. The judgment and order must be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.